Citation Nr: 1039382	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder, major 
depression, a dysthymic disorder, and posttraumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the Veteran's petition to reopen her claim 
for service connection for an acquired psychiatric condition 
(claimed as depression and substance abuse).  In May 2010, the 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge.   

At the outset, the Board notes that, in a final decision dated in 
August 1998, the RO denied entitlement to service connection for 
an acquired psychiatric disability (claimed as depression and 
alcohol abuse).  At the time of the August 1998 rating decision, 
the Veteran had been diagnosed with major depression, an 
adjustment disorder with depressed mood, depression, and alcohol 
dependence.  The Veteran filed the present claim in February 
2008, and the record now reveals that she has been diagnosed with 
a depressive disorder, major depression, a dysthymic disorder, 
and PTSD, and has undergone therapy for depression, dysthymia, 
PTSD, and alcohol dependence.  In Clemons v. Shinseki, 23 
Vet.App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a disability claim 
includes any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  In light of the recent decision in 
Clemons, the Veteran's claim for service connection for a 
psychiatric condition (claimed as depression and substance abuse) 
has been recharacterized as a claim for service connection for an 
acquired psychiatric disorder, to include a depressive disorder, 
major depression, a dysthymic disorder, and PTSD, as reflected on 
the cover page.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder, major 
depression, a dysthymic disorder, and PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was denied in August 1998.  

2.  The Veteran appealed the August 1998 denial of entitlement to 
service connection for an acquired psychiatric disorder to the 
Board; however, in October 2004, she withdrew her appeal.  
Therefore, the August 1998 decision is final.  

3.  The evidence received since the August 1998 decision is not 
duplicative or cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder, to 
include a depressive disorder, major depression, a dysthymic 
disorder, and PTSD.


CONCLUSIONS OF LAW

1.  The August 1998 RO decision that denied entitlement to 
service connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 1998 RO decision is new 
and material; the claim of entitlement to service connection for 
an acquired psychiatric disorder, to include a depressive 
disorder, major depression, a dysthymic disorder, and PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's acquired 
psychiatric disorder claim and remands it for further 
development.  Thus, a discussion of VA's duties to notify and 
assist is not necessary.  

The Veteran's claim for entitlement to service connection for an 
acquired psychiatric disability was initially denied by an RO 
decision in August 1998 on the grounds that her currently 
diagnosed adjustment disorder was considered an acute condition 
that was not related to service; her substance abuse was 
considered willful misconduct; and there was no evidence of 
record indicating that she had a current PTSD diagnosis or 
corroborating her reported in-service stressors.  In this regard, 
the RO noted that, at that time, the Veteran had not responded to 
the RO's request for a detailed description of the stressful in-
service incidents that resulted in her claimed psychiatric 
disorder.  At the time of the August 1998 denial, the evidence of 
record included the Veteran's service treatment records, as well 
as her VA treatment records dated from April 1996 to July 1997.  

The Veteran was notified of the August 1998 decision and of her 
appellate rights by a letter dated August 24, 1998.  The Veteran 
subsequently appealed the August 1998 decision to the Board, and 
in July 2004, the Board remanded the case for further 
development.  Significantly, however, in October 2004, prior to 
the promulgation of a final decision on the Veteran's claim, the 
Veteran submitted several statements indicating that she no 
longer wished to pursue her appeal with regard to the issue of 
service connection for an acquired psychiatric disability.  These 
statements acted as a withdrawal of her appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204.  In this regard, the Board notes that 
the effect of such a withdrawal is that the Veteran's notice of 
disagreement and substantive appeal are deemed to have been 
withdrawn.  See 38 C.F.R. § 20.204(c).  Therefore, because the 
Veteran's appeal of the August 1998 denial of service connection 
for an acquired psychiatric disability was withdrawn prior to the 
issuance of a final decision by the Board, the August 1998 RO 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

The Veteran filed a claim to reopen in February 2008.  A 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if 
it, either by itself or considered in conjunction with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Although, for the purpose of reopening a claim the 
Board is prohibited from weighing evidence and must assume 
evidence is credible, in deciding the claim on the merits the 
Board must assess the credibility and probative weight of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the August 1998 rating decision includes 
VA treatment records dated from May 2001 to September 2002 and 
from April 2007 to July 2008; a September 1998 letter from the 
Veteran's VA outpatient doctor, which was received by VA in 
November 2001; a March 2002 Decision Review Officer (DRO) hearing 
transcript; a June 2008 letter from the Veteran's private 
physician, Dr. Carol Cullen, at Volunteers for America, Family 
Center for Counseling and Education; a May 2010 Board hearing 
transcript; and several statements from the Veteran regarding her 
in-service stressors.  

Significantly, the July 1998 letter from the Veteran's VA 
outpatient doctor reveals that the Veteran had been undergoing 
psychotherapy for the past ten months, during which time the 
doctor had determined that the Veteran's primary diagnosis was a 
chronic, severe dysthymic disorder.  Moreover, the VA outpatient 
doctor noted that the Veteran's difficulties with depression and 
dysthymia first began during service, when she faced a series of 
discriminatory acts comprising sexual harassment and, by the 
Veteran's description, sexual assault.  Further, the newly 
associated VA treatment records reveal that the Veteran has been 
diagnosed with major depression and a depressive disorder, and 
that, in March 2008, a doctor noted that the Veteran's record 
indicated that she had been sexually assaulted during service and 
that it was unclear whether she currently had PTSD.  
Additionally, in a June 2008 letter, the Veteran's private 
counselor, Dr. Cullen, reported that the Veteran had been 
undergoing treatment for PTSD, a dysthymic depressive disorder, 
and alcohol dependence since March 2008, and that a recurrent 
theme during the course of her treatment was the trauma that she 
suffered during service.  In this regard, Dr. Cullen reported 
that the Veteran's current symptomatology was consistent with 
that of a trauma victim.  Finally, in her statements and during 
her testimony at the March 2002 DRO hearing and the May 2010 
Board hearing, the Veteran has provided more specific information 
regarding her in-service stressors, detailing 1) continuing 
sexual harassment by Sergeant W.C. 2) an incident in which a 
fellow service-member urinated all around her while making 
derogatory remarks to her, and 3) a sexual assault by a Sergeant 
R.A. in the barracks.  In this regard, the Board reiterates that 
the credibility of the evidence is to be presumed for the 
purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 
1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's claim was previously denied because her currently 
diagnosed adjustment disorder was considered to be an acute 
condition that was not related to service; her substance abuse 
was considered to be willful misconduct; and there was no 
evidence indicating that she had a current PTSD diagnosis, and no 
evidence corroborating her reported in-service stressors.  The 
evidence submitted since August 1998, and particularly the 
Veteran's more specific statements regarding her in-service 
stressors; the September 1998 VA doctor's diagnosis of a chronic, 
severe dysthymic disorder and report of a continuity of 
symptomatology since service; the March 2008 VA treatment note 
reporting that the Veteran had been sexually assaulted during 
service; Dr. Cullen's June 2008 diagnosis of PTSD and a dysthymic 
depressive disorder, as well as her report that the Veteran's 
current symptomatology was consistent with that of a person who 
had suffered trauma; and the Veteran's VA treatment records 
showing diagnoses of major depression and a depressive disorder, 
indicate that the Veteran has a currently diagnosed psychiatric 
disorder that is not acute and transitory in nature, and which 
may be etiologically related to military service, and more 
specifically, to in-service sexual harassment and assault.  This 
evidence is new in that it had not previously been submitted.  It 
is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the Veteran's claim; 
specifically, more specific evidence with which to corroborate 
her reported in-service stressors and evidence of a currently 
diagnosed chronic psychiatric disorder.  The additional evidence 
being both new and material, the claim for service connection for 
an acquired psychiatric disorder, to include a depressive 
disorder, major depression, a dysthymic disorder, and PTSD, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder, major depression, a 
dysthymic disorder, and PTSD, is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  
 
The Veteran contends that service connection for an acquired 
psychiatric disorder, namely a depressive disorder, major 
depression, a dysthymic disorder, and/or PTSD, is warranted 
because this disorder first manifested during service as a result 
of frequent sexual harassment by fellow-service members and a 
sexual assault committed by another service-member in the 
barracks.  See April 1998 Information in Support of Claim for 
Service Connection for PTSD Secondary to a Personal Assault form, 
November 2001 statement in support of claim, March 2002 DRO 
hearing transcript, and May 2010 Board hearing transcript.  

Specifically, the Veteran has reported that, shortly after 
joining the C Company, 142nd Signal Battalion, 2nd Armed Division 
in Fort Hood, Texas, Sergeant W.C. began to pursue her, 
continuously making sexual advances on her, which she rebuffed.  
The Veteran has indicated that she reported Sergeant C.'s 
behavior to several other service-members; however, no action was 
taken against him.  The Veteran has also reported that, about a 
week after one of his advances, she was called in to speak with 
First Sergeant A. and Captain S. regarding reports that the 
Veteran had been abusing drugs.  In this regard, the Veteran has 
asserted that, in retaliation for her constant refusals to go out 
with Sergeant C., he began spreading rumors that she was taking 
drugs.  At that time, the Veteran reported to both her First 
Sergeant and Captain that she did not use drugs and resented that 
she was being required to take a drug test based solely on rumors 
that had been spread in retaliation for her turning down Sergeant 
C.'s advances; the Veteran has also indicated that she provided a 
similar report to the doctor that administered her drug test.  
However, despite her protests, the Veteran was still required to 
take a drug test, the results of which she has reported were 
negative.  Finally, the Veteran has indicated that, shortly after 
the mandated drug test, based on her complaints regarding 
Sergeant C. and her fear of him, First Sergeant A. took the 
Veteran out of the field and gave her a clerk position. 

The Veteran has also reported that she was subsequently harassed 
by a group of fellow service-men whom she did not know.  
Specifically, the Veteran has stated that, while waiting behind 
her company's building for a ride, several service-men approached 
her while making derogatory comments about women.  Apparently, 
one of the men then proceeded to unzip his pants and urinate all 
around her while the rest of the men laughed.  The Veteran has 
indicated that she also reported this incident to her First 
Sergeant and her Captain, but that no action was taken against 
the men.  

Finally, the Veteran has reported that, at some point following 
the foregoing incidents, she went to the barracks with a fellow 
service-member, Sergeant R.A., someone that she trusted, admired, 
and was friends with.  The Veteran has reported that once in the 
barracks, Sergeant A. began kissing and petting her, which "got 
out of hand" and he took her "no" to mean "yes," forcing her 
to have unconsensual sex with him.  In this regard, the Veteran 
has reported that she never reported the incident to anyone 
because she felt as though it was her fault for being somewhere 
she should not have been.  

Following separation from service, the Veteran has reported that 
she became very involved with a religious group, the Jehovah's 
Witnesses, in an effort to change her life and feel better about 
herself.  See March 2002 DRO hearing transcript.  However, the 
Veteran has indicated that her involvement with this group was 
not "filling the void," and after about ten years as a 
Jehovah's Witness, she left the group and started drinking 
heavily, which ultimately resulted in her seeking treatment for 
alcohol dependence and depression in 1990.   See id.  

At the outset, the Board notes that the only service treatment 
records that have been associated with the claims file are a July 
1976 statement of medical condition indicating that the Veteran 
developed a urinary tract infection following child birth, and a 
September 1976 separation examination, which indicates that she 
gave birth at the Navy Regional Medical Center in July 1976 in 
Newport, Rhode Island.  As such, because these records do not 
include any medical treatment records, clinical records from her 
July 1976 childbirth, or any entrance or periodical examinations, 
these records still appear incomplete.  Accordingly, further 
efforts to obtain a complete copy of the Veteran's service 
treatment records should be made before the Board renders a 
decision in this case.  38 C.F.R. § 3.159(c)(2) (2010).

Similarly, the Board notes that the Veteran's post-service 
private and VA treatment records appear incomplete.  In this 
regard, the Board notes that the evidence of record indicates 
that the Veteran received VA treatment from the VA medical center 
in Brockton, Massachusetts, from 1996 to 1997; the VA outreach 
center in Taunton, Massachusetts, from November 1997 to September 
1998; the VA medical center in West Palm Beach, Florida, from 
2001 to 2002; and the VA medical center in Boston, Massachusetts, 
from April 2007 to July 2008.  Additionally, the Veteran has 
reported receiving private treatment for alcohol dependence at 
Founders and/or Johnson Hall in Vermont in 1990, and the High 
Point Treatment Facility in Massachusetts (i.e., either in 
Manomet, Hyannis, or Plymouth) in 1992.  Finally, the Veteran has 
reported receiving private treatment for a psychiatric disorder 
from Dr. Cullen at Volunteers for America in Taunton, 
Massachusetts, from December 2007 to March 2010.  

With regard to her VA treatment, the Board notes that treatment 
records from the VA medical centers in Brockton, Massachusetts; 
West Palm Beach, Florida; and Boston, Massachusetts, medical 
centers have been associated with the claims file.  To date, 
however, complete copies of the Veteran's treatment records from 
the VA outreach center in Taunton, Massachusetts, dated from 
November 1997 to September 1998, have not been associated with 
the claims file.  Rather, the only evidence of record regarding 
this treatment is a September 1998 letter from her treating 
physician.  

Additionally, in regard to her private treatment, the only 
evidence of record regarding such treatment is a June 2008 letter 
from Dr. Cullen.  As such, to date, complete copies of the 
Veteran's treatment records from Founders and/or Johnson Hall, 
dated in 1990; the High Point Treatment Facility, dated in 1992; 
and Dr. Cullen, dated from December 2007 to March 2010, have not 
been associated with the claims file.  In this regard, the Board 
acknowledges that, in September 2002, the RO contacted the High 
Point Treatment facility in Plymouth, Massachusetts, and 
requested the Veteran's treatment records; however, this request 
was returned to the sender as undeliverable.  Additionally, in 
March 2008, the RO contacted Volunteers of America (i.e., the 
Counseling Center at which Dr. Cullen works) and requested copies 
of the Veteran's treatment records from December 2007 to present.  
In this regard, the Board notes that, while Dr. Cullen responded 
to this request with the June 2008 letter, to date, a complete 
copy of Dr. Cullen's treatment records has not been associated 
with the claims file.  As such, on remand, further efforts to 
obtain a complete copy of the Veteran's VA and private treatment 
records should be made before the Board renders a decision in 
this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The post-service VA and private treatment records that have been 
associated with the claims file indicate that, following 
separation from service, the Veteran has been treated for 
numerous psychiatric disorders, including major depression, a 
depressive disorder, a dysthymic disorder, and PTSD.  Further, 
these records indicate that the Veteran's acquired psychiatric 
disorder may be related to her military service.  Specifically, 
as noted above, in his July 1998 letter, the Veteran's VA 
outpatient treatment doctor reported that the Veteran's primary 
diagnosis at that time was a chronic, severe dysthymic disorder, 
and noted that the Veteran's difficulties with depression and 
dysthymia first began during service when she faced a series of 
discriminatory acts comprising sexual harassment and, by the 
Veteran's description, sexual assault.  Additionally, in March 
2008, a VA doctor noted that the Veteran's record indicated that 
she had been sexually assaulted during military service, and that 
it was unclear whether she now had PTSD as a result of this 
incident.  Moreover, in a June 2008 letter, Dr. Cullen, reported 
that the Veteran had been undergoing treatment for PTSD, a 
dysthymic depressive disorder, and alcohol dependence since March 
2008, and that a recurrent theme during the course of her 
treatment was the trauma that she suffered during service.  In 
this regard, Dr. Cullen reported that the Veteran's current 
symptomatology was consistent with that of a trauma victim.  

To date, although the Veteran has provided competent and credible 
reports of an in-service personal assault and in-service sexual 
harassment; symptoms of depression, panic attacks, and anxiety 
during service; and a continuity of symptomatology since service; 
and the medical evidence of record shows that she has been 
diagnosed with major depression, a depressive disorder, a 
dysthymic disorder, and PTSD, which doctors have indicated may be 
related to in-service trauma, VA has neither afforded the Veteran 
an examination nor solicited a medical opinion as to the onset 
and/or etiology of any of currently diagnosed acquired 
psychiatric disorder.  The Board finds that a medical opinion 
regarding the etiology of the Veteran's acquired psychiatric 
disorder is necessary to make a determination in this case.  See 
38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Finally, the Board notes that, to date, verification of the 
Veteran's reported stressors by the Joint Services Records 
Research Center (JSRRC) has not been undertaken.  In this regard, 
the Board notes that stressor verification requires that the 
Veteran provide, at a minimum, a stressor that can be documented, 
the location where the incident took place, the approximate date 
of the incident, and the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In 
this case, the Veteran has provided the locations of her reported 
stressors, as well as her unit of assignment at those times.  She 
has also indicated that at least one of her stressors occurred in 
November 1974.  See April 1998 Information in Support of Claim 
for Service Connection for PTSD Secondary to a Personal Assault 
form.  Moreover, the Board finds that some of the stressors 
described by the Veteran could be verifiable insofar as they may 
be documented events.  In this regard, the Board notes that the 
Veteran reported her sexual harassment by Sergeant C. to her 
Captain and First Sergeant when she was required to take a drug 
test.  Similarly, she reported Sergeant C.'s sexual harassment to 
the doctor that administered the in-service drug test.  These 
reports may be have been documented in her service personnel 
and/or treatment records.  Similarly, the Veteran reported the 
incident in which a fellow service-member urinated around her to 
her Captain and First Sergeant, and accordingly, her report may 
be documented in her personnel records.  Regardless of whether 
these incidents are verifiable, on remand, efforts should be made 
to corroborate the Veteran's reports of in-service sexual 
harassment, including requesting the Veteran to provide further 
information regarding the approximate dates of these instances.  

Further, in regard to the Veteran's reported in-service sexual 
assault, the Board acknowledges that the Veteran has indicated 
that she did not report this incident to anyone at the time, 
including her supervisors, friends, or the police, and did not 
seek immediate medical treatment following the assault, and as 
such, this incident is most likely not documented.  However, the 
Board points out that, in claims concerning in-service personal 
assault, alternative forms of evidence (i.e., evidence other than 
service records) may be used to corroborate the Veteran's account 
of an in-service assault.  Examples of such evidence include 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted disease; 
statements from family members, roommates, fellow service-
members, or clergy; evidence of behavioral changes following the 
claimed assault, such as a request for a transfer to another 
military occupational specialty (MOS) or duty assignment, 
deterioration in work performance, substance abuse, unexplained 
economic or social behavior changes, or episodes of depression, 
panic attacks, or anxiety without an identifiable cause.  See 38 
C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 
329 (2008).  

In this regard, the Board notes that, in support of her 
contention that she was sexually assaulted during service, the 
Veteran has reported that, during service, she made a sudden 
request for a change in MOS or duty assignment; experienced 
episodes of depression, panic attacks, and/or anxiety; began 
abusing alcohol; and demonstrated obsessive behavior, such as 
over/under-eating.  See April 1998 Information in Support of 
Claim for Service Connection for PTSD Secondary to a Personal 
Assault form.  Moreover, she has requested assistance obtaining a 
lay statement from First Sergeant A. regarding her reports of in-
service harassment by Sergeant C. and the incident in which a 
fellow service-member urinated around her, as well as further 
information regarding the forced drug screen and Sergeant R.A.  
See June 2008 Form 21-4142.  

On remand, the Veteran will be afforded another opportunity to 
provide further evidence regarding her in-service assault, 
including the approximate date of the assault and further 
information regarding any in-service behavioral changes, such as 
alcohol abuse, over/under-eating, and episodes of depression, 
panic attacks, and/or anxiety, as well as the opportunity to 
submit lay statements from anyone that she may have discussed 
such incidents with during or after service, including family 
members (i.e., parents, aunts, children, etc.), friends, and 
fellow service-members.  See 38 C.F.R. § 3.304(f)(3); see also 
Gallegos v. Peake, 22 Vet. App. 329 (2008).  Once the Veteran has 
been afforded this opportunity, efforts to corroborate the 
Veteran's reported in-service stressors should be undertaken by 
JSRCC.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
complete service personnel and treatment 
records, including clinical records, from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate source.  The 
Board is particularly interested in the 
Veteran's entrance and periodical 
examinations, and any treatment the Veteran 
received during service, including records 
from her July 1976 childbirth at the Navy 
Regional Medical Center in Newport, Rhode 
Island, and records from any drug testing 
conducted in service.  The Board is also 
interested any reports made by the Veteran's 
First Sergeant and/or Captain regarding her 
complaints of in-service sexual harassment.  
If these records are not available, a 
negative reply must be provided.

2.  Contact the Veteran and ask her to 
complete a release form authorizing VA to 
obtain her treatment records from any private 
doctors that have treated her acquired 
psychiatric disorder and/or alcohol 
dependence since service.  The Board is 
particularly interested in any recent 
treatment records from 1) Founders and/or 
Johnson Hall in Vermont in 1990; 2) the High 
Point Treatment Facility in Massachusetts 
(i.e., either in Manomet, Hyannis, or 
Plymouth) in 1992; and 3) Dr. Carol Cullen at 
Volunteers for America in Taunton, 
Massachusetts, from December 2007 to March 
2010.  The Veteran should be advised that, in 
lieu of submitting a completed release form, 
she can submit these private treatment 
records to VA herself.  If the Veteran 
provides a completed release form, then the 
medical records identified should be 
requested.  If no records are available, it 
is requested that the doctor(s) provide a 
response to this effect.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  Contact the Veteran and request that she 
provide a more specific and detailed 
statement describing her alleged stressors, 
including 1) the approximate dates (within a 
60 day window) of her mandated drug test, the 
incident in which a man urinated around her, 
and the sexual assault; and 2) the names of 
any of the service-men involved in the 
urination incident.  She should be informed 
that specific dates, locations, 
circumstances, and names of those involved in 
the reported incidents would prove helpful in 
attempting to verify her stressors.
 
Also, notify the Veteran that she may submit 
alternative forms of evidence, that is, 
evidence other than service records, 
including evidence of behavioral changes 
following the alleged in-service assault 
(i.e., alcohol abuse, over/under-eating, 
episodes of depression, panic attacks, and/or 
anxiety) to corroborate her account of an in-
service assault, and suggest potential 
sources for such evidence (i.e., lay 
statements from anyone that she may have 
discussed her in-service stressors with 
either during or after service, including 
family members, friends, and fellow service-
members).

4.  Once the foregoing development has been 
completed, regardless of whether the Veteran 
submits a more specific statement, the RO via 
the AMC should request that U.S. Army and 
Joint Services Records Research Center 
(JSRRC) provide any available information 
that might corroborate the Veteran's alleged 
in-service stressors from her time served 
with C Company, 142nd Signal Battalion, 2nd 
Armed Division in Fort Hood, Texas, from 
November 1974 to October 1976.

JSRRC should be provided with copies of the 
Veteran's personnel records obtained showing 
service dates, duties, and units of 
assignment, as well as copies of her April 
1998 Information in Support of Claim for 
Service Connection for PTSD Secondary to a 
Personal Assault form, November 2001 
statement in support of claim, March 2002 DRO 
hearing transcript, May 2010 Board hearing 
transcript, VA treatment records, the 
September 1998 letter from the Veteran's VA 
outpatient doctor, the June 2008 letter from 
Dr. Cullen, and any additional relevant 
evidence associated with the claims folder as 
a result of this remand.

5.  Obtain a complete copy of the Veteran's 
treatment records for an acquired psychiatric 
disorder from the VA outreach center in 
Taunton, Massachusetts, dated from November 
1997 to September 1998, as well as any recent 
VA treatment records from the VA medical 
center in Boston, Massachusetts, dated since 
July 2008.  If no records are available, it 
is requested that the VA medical center(s) 
provide a response to this effect.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  

6.  Then, schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently diagnosed 
psychiatric disorder is etiologically related 
to her active service.  The claims folder 
must be made available and reviewed by the 
examiner.  All indicated testing should be 
conducted.

a.  The examiner must provide an opinion as 
to whether the evidence demonstrates whether 
any behavioral changes in service could be 
regarded as indicative of the occurrence of 
sexual trauma.

b.  If a diagnosis of PTSD is appropriate, 
the examiner should specify whether (1) each 
alleged stressor found to be established by 
the evidence of record (whether by the RO, or 
in the case of the alleged personal assault, 
in the examiner's opinion) was sufficient to 
produce PTSD; (2) each diagnostic criterion 
to support the diagnosis of PTSD has been 
satisfied; and (3) there is a link between 
the current symptomatology and one or more of 
the in-service stressors sufficient to 
produce PTSD.  In offering these assessments, 
the examiner must acknowledge and comment on 
the lay evidence of record regarding in-
service sexual harassment and sexual assault, 
and a continuity of symptomatology since 
service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

c.  If the examination results in a 
psychiatric diagnosis other than PTSD (i.e., 
major depression, a depressive disorder, a 
dysthymic disorder), the examiner should 
offer an opinion as to the etiology of the 
non-PTSD psychiatric disorder, to include 
whether it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric disorder, 
other than PTSD, had its onset during active 
service or is related to any in-service 
disease, event, or injury, including in-
service sexual harassment and/or sexual 
assault.  In doing so, the examiner should 
acknowledge the lay evidence of record 
regarding a continuity of symptomatology 
since service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

7.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


